Citation Nr: 0830328	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  05-32 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for swelling of the eyes, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
December 1995, including service in the Southwest Asia 
theater.
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for 
swelling of the eyes, to include as due to an undiagnosed 
illness.


FINDING OF FACT

The veteran's swelling of the eyes is attributable to a 
diagnosis of recurrent conjunctivitis, and is unrelated to 
his active service or to any incident therein.


CONCLUSION OF LAW

Swelling of the eyes (recurrent conjunctivitis) is not due to 
an undiagnosed illness and was not otherwise incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117  
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
regulation, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2007).  

There are three types of qualifying chronic disabilities:  
(1) an undiagnosed illness; (2) a medically unexplained 
chronic multi symptom illness; and (3) a diagnosed illness 
that the Secretary determines in regulations prescribed under 
38 U.S.C.A § 1117(d) warrants a presumption of service-
connection.  38 C.F.R. § 3.317 (2007).  

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under, unlike those for 
direct service connection, there is no requirement that there 
be competent evidence of a nexus between the claimed illness 
and service.  Further, lay persons are competent to report 
objective signs of illness.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.117 (2007); Gutierrez v. Principi, 19 Vet. App. 
1 (2004).  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  38 C.F.R. § 3.317(a)(5); Stankevich v. Nicholson, 
19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria in 38 C.F.R. 
§ 3.317(a)(2)(ii) for a medically unexplained chronic 
multisymptom illness.  38 C.F.R. § 3.317 (2007).

A medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii) (2007).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C) (2007); 
73 Fed. Reg. 50856 (2008) (presumptive service connection is 
not warranted for disorders incurred as a result of exposure 
to fuels, combustion products, or propellants during service 
in the Persian Gulf or during the Persian Gulf War).  

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).  

For purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

The veteran's service records demonstrate that he served in 
Southwest Asia from August 1990 to March 1991.  Thus, for 
purposes of entitlement to compensation under 38 C.F.R. 
§ 3.317(d), the veteran's status as a Persian Gulf veteran is 
confirmed.

The veteran contends that he periodically experiences 
swelling of the eyes due to an undiagnosed illness he 
incurred as a result of his active service in the Southwest 
Asia theater of operations.  

A review of the veteran's service medical records does not 
demonstrate any complaints or findings of abnormalities of 
the eyes.  On examination in October 1995, prior to 
separation from service, the veteran stated that he did not 
currently have, and had not in the past had, any trouble with 
his eyes.  Examination of the eyes revealed 20/20 vision, and 
found no abnormalities of the eyes, including swelling or 
photophobia.

The first clinical evidence of any disorder of the eyes is 
dated in July 2000, approximately four and one half years 
after his separation from active service.  At that time, the 
veteran sought clinical treatment for draining and burning of 
the left eye that had been present for three days.  The 
veteran stated that three days earlier he had awoken with a 
swollen and crusted eye.  Exposure to sunlight was painful.  
Examination revealed left periorbital swelling and clear 
discharge.  The assessment was conjunctivitis.  He was 
prescribed medication and was informed that his condition was 
contagious and that he should not work for one day.  

The next record of treatment related to the eyes is dated in 
January 2001.  At that time, the veteran sought medical 
treatment for a history of intermittent swelling of the eyes 
accompanied by blurred vision and temple pain.  He estimated 
that he had experienced such symptoms approximately six times 
since October 1999.  Sometimes both eyes would manifest such 
symptoms, while at other times only one eye was affected.  
His clinical presentation in January 2001 was considered to 
be significant for a recent cold and flu.  Physical 
examination revealed a swollen right upper eyelid, redness of 
the right eye, and conjunctival mucous.  The impression was 
conjunctivitis of the right eye, possibly contagious.

The veteran next reported intermittent swelling of the eyes 
in August 2001.  However, no assessment of his eyes was made 
at that time.  In June 2002, the veteran again sought 
treatment for swelling of his eyes.  His symptoms at that 
time included a swollen left eye, photophobia, temple pain, 
headache, nausea, and diarrhea that had been present for four 
days.  He stated that he experienced such symptoms 
approximately every few months.  Each episode lasted 
approximately three to four days.  Physical examination 
revealed a swollen left eye that was positive for tenderness, 
photophobia, and blurred vision.  He was scheduled for visual 
field testing.  On visual field testing one week later, no 
abnormalities were found.

The next record of treatment related to the eyes is dated in 
July 2004.  At that time the veteran again complained of a 
swollen left eye that had been present since he awoke that 
morning.  He stated that he had not had a recurrence since 
the June 2002 episode.  He described his current symptoms as 
a feeling of heaviness in his left upper eyelid, pressure in 
his left temple, and photophobia.  Examination revealed a 
swollen left eye that was tender to palpation.  The 
impression was swollen left upper eyelid.

The veteran underwent VA examination of his eyes in 
conjunction with his claim for service connection in December 
2004.  At the time of the examination, the veteran reported a 
history of periodic swelling of his eyes since his service in 
the Persian Gulf War.  He stated that he experienced episodes 
approximately once every three months.  Each episode lasted 
for two days on average, and was manifested by eye irritation 
with thick, yellow, crusty material upon awakening, and was 
accompanied by decreased peripheral vision as a result of the 
eyelid swelling.  The veteran stated that his private 
physician had related his eye problems to upper respiratory 
infections, given his constellation of symptoms.  Examination 
of the eyes revealed pupils equal and reactive to light with 
anicteric sclerae and clear conjunctivae.  There was no 
evidence of eyelid swelling on either eye.  Extraocular 
movements were intact, and peripheral vision was intact.  
There was no sinus tenderness.  While the veteran had no eye 
symptoms at the time of the examination, the examiner 
determined that based upon the veteran's description of 
intermittent swelling and crusting of the eyes associated 
with blurred vision and photophobia, the most appropriate 
diagnosis for the veteran was conjunctivitis that occurred 
approximately every two to three months in the setting of 
headaches.  The conjunctivitis was felt to be possibly a 
consequence of upper respiratory infections, as a review of 
the veteran's claims file reflected that the veteran was 
treated on multiple occasions for upper respiratory symptoms 
and sinusitis at the same time as his eye complaints.  In 
addressing whether the veteran's eye complaints were 
attributable to an undiagnosed illness, the examiner 
determined that they were not.  His symptoms were 
attributable to a known diagnosis of conjunctivitis, which 
possibly was related to upper respiratory infections.

VA treatment records dated from November 2007 to December 
2007 do not demonstrate eye complaints.

Because the veteran's eye complaints have been attributed by 
both his private physician and the VA examiner to a known 
diagnosis of conjunctivitis, the Board finds that the 
presumption of service connection under 38 C.F.R. § 3.317 is 
not applicable.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The 
Board thus turns to the merits of the veteran's claim on a 
direct basis.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the Board finds that there is no probative 
evidence establishing a medical nexus between military 
service, including service in the Persian Gulf, and the 
veteran's conjunctivitis.   

The veteran has attributed his eye symptoms to his service.  
However, as a layperson, the veteran is not competent to give 
a medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Additionally, the veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  However, in this case, the 
Board finds that the veteran's testimony indicating that he 
first experienced eye problems in service is not credible, as 
on examination in October 1995 the veteran specifically 
stated that he had not experienced eye problems in service.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Accordingly, there 
is no corroborating evidence establishing that the veteran is 
reporting a contemporaneous medical diagnosis.  While the 
veteran purports that his symptoms in service support the 
current diagnosis by a medical professional, his statements 
alone are neither credible nor competent to provide the 
medical nexus and a medical professional has not made this 
connection.  Thus, the veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the veteran's swelling of the eyes (conjunctivitis) first 
manifested after his active service and is not related to his 
active service or to any incident therein.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2004, November 
2004, and March 2005, and a rating decision in January 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the August 2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for swelling of the eyes, to include as 
due to an undiagnosed illness, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


